In an action to recover damages, in which the amended complaint alleges for a third cause of action that all the defendants conspired to deprive plaintiff of the benefits of his employment contract with the defendant Board of Education and caused its premature termination, the hoard appeals from an order of the Supreme Court, Suffolk County, dated February 18, 1963, which denied its motion to dismiss as against it, for patent insufficiency, the said third cause of action (Rules Civ. Prae., rule 106, subd. 4). Order reversed, with $10 costs and disbursements; motion granted, and third cause of action dismissed as against the defendant board. In our opinion, the third cause of action, which is pleaded against both the defendant board and the defendant Allardt, Jr. (an architect), fails to set forth a cause of action for prima facie tort, intentional falsehood or conspiracy to induce a breach of the contract between the plaintiff and the board. Yor, in our opinion, does this cause of action allege facts sufficient to constitute a justiciable claim of any kind against the board. Christ, Acting P. J., Rahin and Hopkins, JJ., concur; Brennan, J., concurs in the result; Hill, J., not voting.